Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Kwon, US 2008/0232468 A1.

Regarding claim 8, Kwon discloses: a device for coding a video, the device comprising: 
one or more processors; and
a storage apparatus, storing one or more programs thereon, the one or more programs, when executed by the one or more processors, causing the one or more processors to implement operations ([0032] discloses with respect to figure 1 an exemplary video encoder according to the invention.), the operations comprising:
determining, based on a pre-set threshold for a B-frame number ([0067] discloses that a P-frame module 143 initializes a GOP with size NGOP, in step 206 of figure 2.  NGOP together with the P-frame threshold Npth set a threshold number of B-frames, because there is one I-frame, and those frames which are not P-frames, must be B-frames.), a first video frame structure and a second video frame structure (First and second video frame structures are seen in figure 9 for different values of M, which is set based in part on Npth);
determining a target video frame structure based on the first video frame structure, the second video frame structure, and a pre-set condition ([0075]-[0076] discloses a P-frame module 143 applyies different values of M, which determines a GOP’s frame structure, to produce different GOP sequences whose rates are evaluated, and selects an optimal GOP having a minimal GOP rate, (S/Q)); and
coding video frames in a to-be-coded video frame sequence according to the target video frame structure (Last three lines of [0076].).

Regarding claim 9, Kwon discloses: the device according to claim 8, wherein determining the target video frame structure based on the first video frame structure, the second video frame structure, and the pre-set condition comprises:
in response to determining that the first video frame structure and/or the second video frame structure does not meet the pre-set condition (S/Q condition is used to evaluate the coding rate for each of the different GOP sequence types shown in figure 9, as disclosed in [0076].), determining the target video frame structure from the first video frame structure and the second video frame structure (An optimal frame structure as measured by coding rate, is selected following application of the frame sequences for differing values of M to the target GOP.).

Regarding claim 10, Kwon discloses: the device according to claim 9, wherein determining the target video frame structure from the first video frame structure and the second video frame structure comprises:
pre-coding the video frames in the to-be-coded video frame sequence according to the first video frame structure and the second video frame structure respectively (“Pre-coding” corresponds to applying the predetermined frame structures for each value of M, which determines the ratio of P-frames to B-frames within said GOP, as disclosed in [0076].);
determining a first coding parameter corresponding to the first video frame structure and a second coding parameter corresponding to the second video frame structure (For a first frame structure having coding parameter M= 1, the GOP consists of an I-frame followed exclusively by P-frames, as in [0075], and figure 9.  For a second frame structure having coding parameter M=2, the GOP consists of an I-frame followed by a B-frame and a P-frame alternately through the end of the GOP, as disclosed in [0075].); and
determining the target video frame structure based on the first coding parameter and the second coding parameter (S/Q is evaluated for each frame structure to select an optimal structure, as in [0076].).

Regarding claim 11, Kwon discloses: the device according to claim 8, wherein determining the target video frame structure based on the first video frame structure, the second video frame structure, and the pre-set condition comprises:
in response to determining that the first video frame structure and the second video frame structure both meet the pre-set condition, determining a video frame structure set based on the pre-set threshold for the B-frame number ([0067]-[0070] disclose a relaxation method of optimal GOP structure determination, by inserting P-frames subject to a P-frame threshold (a maximum P-frame threshold is a minimum B-frame threshold).); and
determining the target video frame structure from the video frame structure set (See [0071]-[0072], disclosing).

Regarding claim 12, Kwon discloses: the device according to claim 11, wherein determining the target video frame structure from the video frame structure set comprises:
for each video frame structure in the video frame structure set, pre-coding the video frames in the to-be coded video frame sequence according to the video frame structure (S/Q value for each value of M determines which of the frame structures are selected, but the structures themselves are coded first and evaluated for bit rate, as disclosed in [0075]);
determining a third coding parameter corresponding to the video frame structure (S/Q)SEQ3 is a third coding parameter, corresponding to a frame structure of two B-frame followed by a P-frame in alternating fashion, following the I-frame for the GOP.); and
determining the target video frame structure from the video frame structure set based on the third coding parameter (The optimal structure is selected based on the there being no change in P-frame positions, which occurs when optimal S/Q is achieved, as disclosed in [0070].).

Regarding claim 13, Kwon discloses: the device according to claim 12, wherein the third coding parameter is a number of bits (S/QSEQ3- is proportional to a bit rate for the GOP, as seen from Eq. 11.), and wherein determining the target video frame structure from the video frame structure set based on the third coding parameter comprises:
in response to determining that a video frame structure consuming a minimum number of bits in the video frame structure set is a pre-set third video frame structure, pre-coding the video frames in the to-be coded video frame sequence according to a pre-set fourth video frame structure and determining a number of bits corresponding to the pre-set fourth video frame structure (As disclosed in [0070], optimal S/QNp is calculated iteratively for each P-frame in the GOP by changing the position of the first P-frame P--1 between first and second positions, subsequently changing P--2 between positions k1 and k3, and so on, until further changes produce no change in S/Q and a minimum value is determined.  Thus a subsequent frame structure is precoded in response to the previous value being a minimum, indiacting downhill traversal of the S/Q search space.); and
determining, in the pre-set third video frame structure and the pre-set fourth video frame structure, a video frame structure consuming a smaller number of bits as the target video frame structure (As disclosed in [0070], iteration proceeds until there is no change in the P-frame positions because an optimal ordering has been reached with a correspondingly minimized (S/Q)Np.

Regarding claim 14, Kwon discloses: the device according to claim 8, wherein determining
the first video frame structure and the second video frame structure based on the pre-set threshold for the B-frame number comprises (See [0067].):
determining a video frame structure as the first video frame structure ([0068] discloses determining frame structure.), the determined video frame structure having a number of B frames equal to the preset threshold for the B-frame number ([0067] discloses a P-frame threshold Np which is incremented as P-frames are added to determined optimal frame structure.); and
replacing a B frame corresponding to a designated position in the first video frame structure with a P frame, to obtain the second video frame structure ([0072] discloses P frame insertion, with respect to figure 8.).												
Method claims 1-7 are drawn to the method of using the corresponding apparatus claimed in claims claim 8-13.  Therefore method claims 1-7 corresponds to apparatus claims 8-13, respectively, and are rejected for the same reasons of anticipation as used above.
		
Non-transitory computer-readable storage medium claims 15-20 respectively correspond to device claims 8-13, and are rejected for the same reasons of anticipation as used above.

Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/              Examiner, Art Unit 2425